1                                                                              JS-6
2

3
                                                                              12/27/2019
4

5

6
                                    UNITED STATES DISTRICT COURT
7
                                   CENTRAL DISTRICT OF CALIFORNIA
8

9    UNIVERSAL MUSIC – MGB NA LLC, et           )   Case No. CV 16-3397 FMO (AJWx)
     al.,                                       )
10                                              )
                           Plaintiffs,          )
11                                              )   JUDGMENT
                  v.                            )
12                                              )
     QUANTUM MUSIC WORKS, INC.,                 )
13                                              )
                           Defendant.           )
14                                              )
15         Pursuant to the Court’s Order Re: Motion for Default Judgment, filed contemporaneously
16   with the filing of this Judgment, IT IS ADJUDGED that:
17         1.     Judgment is hereby entered in favor of plaintiff Universal Music – MGB NA LLC
18   (“Universal Music”) and against defendant Quantum Music Works, Inc. (“Quantum”).
19         2.     Plaintiff shall recover against defendant Quantum in the amount of $263,627.30,
20   consisting of $112,500 in damages, $146,079 in attorney’s fees, and $5,048.30 in costs.
21         3. Universal Music shall serve defendant with a copy of this Order and the Judgment filed
22   contemporaneously with the filing of this Order in such a manner as to make them operative in any
23   future proceedings.
24   Dated this 27th day of December, 2019.
25

26                                                                      /s/
                                                                 Fernando M. Olguin
27                                                            United States District Judge
28
